Citation Nr: 1510293	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-13 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gastroenteritis, claimed as a stomach disability.

2.  Entitlement to service connection for irritable bowel syndrome (IBS), claimed as diarrhea, to include as secondary to gastroenteritis.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to December 1984. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  An August 2008 decision denied service connection for a stomach disability (claimed as chronic stomach condition/gastroenteritis) and denied service connection for cervical spine disability (claimed as neck injury).  A September 2009 decision denied service connection for IBS.  The Veteran perfected appeals.

The Board notes that an informal conference with a Decision Review Officer was held in June 2010.

This appeal was processed using a physical claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.

The issues of entitlement to service connection for tendonitis of the left arm, lumbar spondylosis, left knee injury, osteoarthritis right knee, and bilateral degenerative knee have been raised by the record in an October 2014 claim associated with VBMS, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that service connection is warranted for gastroenteritis, a cervical spine disability, and IBS or diarrhea because they began in service.  Alternatively, the Veteran contends that IBS or diarrhea is secondary to gastroenteritis.

In response to his claim, the Veteran was afforded a VA examination in November 2009 in which the examiner diagnosed cervical spine degenerative disk disease.  The examiner noted an August 1983 service treatment note where the Veteran was seen for neck pain for two days and diagnosed with a pulled muscle in his neck; the examiner stated that she had no other documentation on a cervical spine condition for approximately 26 years.  Therefore, the examiner opined that the cervical spine condition was not related to service.

The VA examiner appeared to base the opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

The November 2009 VA examiner also noted no clinical or objective findings for the diagnosis of gastroenteritis; therefore, no etiological opinion was provided.

Subsequent to the November 2009 VA examination, the Veteran was diagnosed with mild gastroenteritis in a December 2009 VA treatment note.  As such, on remand, the Board finds that an etiological opinion in regards to gastroenteritis should be obtained.

Moreover, review of the physical claims file shows that Social Security Administration (SSA) records might be outstanding.  Correspondence in December 2012 noted that records were requested; however, no response has been associated with the claims file.  The United States Court of Appeals for Veterans Claims has consistently held that where VA has notice that the veteran is receiving benefits from the SSA and that records from that Administration may be relevant, VA has a duty to acquire a copy of the decision granting SSA benefits and the medical documents relied upon by the SSA.  See Baker v. West, 11 Vet. App. 163 (1998).  

Finally, it is noted that the agency of original jurisdiction was informed by Beaufort Gastroenterology that the Veteran was last seen in 2000 and his records were no longer available.  The Veteran was not thereafter provided notice of the inability to obtain the records and an opportunity to submit any such records pursuant to 38 C.F.R. § 3.159(e)(2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the claimed disabilities on appeal, to specifically include SSA records.

2.  Notify the Veteran that (a) medical records from Beaufort Gastroenterology could not be obtained (see the June 2008 reply from the facility); (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, the claim files (to include access to the electronic records) should be returned to the VA examiner who conducted the November 2009 VA examination.  The examiner should be requested to review the claim file and provide an addendum in which he or she responds to the following questions:  

(a) Is it at least as likely as not that the Veteran's current gastroenteritis, diagnosed in a December 2009 VA treatment note, originated during active service or is otherwise etiologically related to his active service?  

(b) Is it at least as likely as not that the Veteran's current cervical spine disability originated during active service or is otherwise etiologically related to his active service, to include as a result of a neck injury therein?  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

The examiner is reminded that the absence of documented treatment in service or thereafter is not fatal to a service connection claim.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why an opinion cannot be provided.

If the November 2009 examiner is unavailable, the claim files should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinions with supporting rationale.  If it is determined that another examination is necessary in order to provide the requested opinions, then such should be scheduled.

4.  The AOJ should also undertake any other development it determines to be warranted.

5.  Then, the AOJ should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

